DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 1-4, 7, 10-14, 17, 20, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mink et al. (Patent No.: US 7,121,430 B2) hereinafter known as Mink, in view of applicant admitted prior art (from applicant’s specification 16/529,604), hereinafter known as AAPA, in further view of Swann (Patent Number: 4,656,600), in further view of Haaser et al. (Patent Number: 5,938,080) hereinafter known as Haaser.

Regarding claim 1, Mink teaches a blending system for preparing a blended mixture, the system comprising: 

a plurality of receptacles to organize and store blending dye containers, wherein each receptacle has an indicator associated with the control system, the blending dye containers containing blending materials (Figure 1 teaches a plurality of receptacles to organize and store blending dye containers. The abstract teaches an automatic colorant and hair dye system. Since the system is automatic, there needs to be an indicator for each receptacle associated with the control system.); 
and a user input device (Column 7: lines 50-67 teach the input device for entering data can be a touchscreen.), 
wherein, via the user input device, the user selects one or more of a previously stored finished mixture from the customer history, a previously stored dye color from the customer history, a finished mixture from an available list of known mixtures, or a new formula (Column 24: line 65 - Column 25: line 17 teach the input of formulas and being able to select a color.); 
Although Mink teaches entering a desired batch size, Mink fails to clearly teach the input information is associated with a specific customer, prompting the user, and a 
Haaser teaches a scale electrically connected to the control system that provides feedback to the control system on how much of a given blending material was added to the mixture batch (Figure 1 teaches a scale electrically connected to a control system. The second paragraph of the summary of the invention teaches the scale, pedestal, and power cylinder are operatively connected and controlled by a controller for accurate and reliable gravimetric dispensing.); 
and a pumping system that automatically pumps blending materials into a mixing bowl via pumping channels, wherein the pumping system is automatically controlled by the control system, wherein the control system automatically dispenses the multiple blending materials using the pumping system and the dispensing is performed gravimetrically using the scale and feedback provided by the scale (The abstract teaches an automated dispensing system. Figures 1, 9, and 10 teach an automated dispensing system that pumps materials into a mixing bowl via pumping channels. The second paragraph of the summary of the invention explicitly teaches using a scale and gravimetric dispensing.); and
an electric locking mechanism in communication with the control system, wherein during the creation of the blended mixture, the control system sends one or more signals to the electronic locking mechanism to unlock and open one or more receptacles relative to the blending dye containers being held therein to create the blended mixture, and the control system sends one or more signals to the electronic locking mechanism to close and lock the one or more receptacles relating to the 
and wherein the control system monitors a weight on the scale as blending materials are added to a mixing bowl on the scale, wherein a desired batch size of the blended mixture is prepared and added to the mixing bowl on the scale (Figure 1 and the second paragraph of the summary of the invention teach using a control system with a scale for accurate and reliable gravimetric dispensing into a mixing container on a scale. The last three paragraphs of The Dispensing Control Assembly section and the second paragraph of the background of the invention teach dispensing a desired amount.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Haaser. In the second paragraph of the summary of the invention, Haaser teaches the motivation as, “…so that accurate and reliable gravimetric (i.e., by weight) dispensing of the selected PC is made into the mixing container.”
AAPA further teaches a system, wherein the user input device enables one or more of input of a customer name, selection of a customer name, input of other customer identifying characteristic, or selection of other customer identifying characteristics into the control system, wherein the control system has a memory storing one or more of customer information and history of the customer's mixture (Paragraph [0005] teaches keeping electronic files associated with the customers.);

Swann further teaches a system, wherein the control system sends instructions to the user via an associated display in response to the user selection, wherein the instructions include prompting the user (The abstract teaches prompting the operator to add a certain quantity of a specific color. Figure 3 also displays the quantity needed.); 
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Swann. In the abstract, Swann teaches the motivation as, “Repeated operation for each constituent thus ensures accurate, reproducible and error free mixing to the required formulation.”

Regarding claim 2, Mink, Swann, Haaser, and AAPA teach the system of claim 1.
Mink further teaches a system further comprising metering pumps that measure ejection of the blending material from nozzles into the blended mixture (Column 10: lines 33-58 teach a metering pump for measuring the amount getting pumped out.).

Regarding claim 3, Mink, Swann, Haaser, and AAPA teach the system of claim 1.


Regarding claim 4, Mink, Swann, Haaser, and AAPA teach the system of claim 1. 
Mink further teaches a system, wherein the control system enables one or more of editing, adding, and deleting of customer information, color schemes, or formulas (Column 24: line 65 through column 25: line 17 teach a display device used to input formulations and other data.).

Regarding claim 7, Mink, Swann, Haaser, and AAPA teach the system of claim 1.
Mink fails to clearly teach saving the adjustments to the formulas.  
AAPA further teaches a system, wherein the control system stores adjustments to the formula of the blended mixture in the memory (Paragraph [0004] teaches recording the custom formulas on 3x5 notecards; and paragraph [0005] teaches saving the information electronically.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of AAPA. In paragraph [0005], AAPA teaches the motivation as, “…data was more secure and easily shared with other locations.”

Regarding claim 10, Mink, Swann, Haaser, and AAPA teach the system of claim 1. 
Mink further teaches a system, wherein the blended mixture is selected from one or more of dyes, colorants, activators, base ingredients, additives, personal care product mixtures, beauty products, and foods (The abstract teaches the use of colorants and hair dye to make the mixtures.).

Regarding claim 11, Mink teaches a blending method for preparing a blended mixture, the method comprising: 
providing a plurality of receptacles that organize and store blending dye containers, wherein each receptacle has an indicator associated with the control system, the blending dye containers containing blending materials (Figure 1 teaches a plurality of receptacles to organize and store blending dye containers. The abstract teaches an automatic colorant and hair dye system. Since the system is automatic, there needs to be an indicator for each receptacle associated with the control system.); 
accessing a control system having at least a processor, a computer-readable memory, and a display, wherein the memory contains software configured to receive a formula defining instructions for preparing a blended mixture using one or more blending materials and amounts for the blended mixture, the memory further storing one or more of customer information and history of the customer's mixture (Column 24: line 65 - column 25: line 17 teach the use of a processor, software, and a display to automatically combine and mix the needed colors to get the desired results. A 
receiving input from a user input device selecting one or more of a previously stored finished mixture from the customer history, a previously stored dye color from the customer history, a finished mixture from an available list of known mixtures, or a new formula (Column 7: lines 50-67 teach the input device for entering data can be a touchscreen. Column 24: line 65 - Column 25: line 17 teach the input of formulas and being able to select a color.); 
Although Mink teaches entering a desired batch size, Mink fails to clearly teach the input information is associated with a specific customer, prompting the user, and a scale electrically connected to a control system (Col. 24: line 65 - Col. 25: line 67 teach the user entering the desired batch size.).  
Haaser teaches employing a scale electrically connected to the control system that provides feedback to the control system on how much of a given blending material was added to the mixture batch (Figure 1 teaches a scale electrically connected to a control system. The second paragraph of the summary of the invention teaches the scale, pedestal, and power cylinder are operatively connected and controlled by a controller for accurate and reliable gravimetric dispensing.); 
Activating an electric locking mechanism in communication with the control system, wherein during the creation of the blended mixture, the control system sends one or more signals to the electronic locking mechanism to unlock and open one or more receptacles relative to the blending dye containers being held therein to create the blended mixture, and activating an electric locking mechanism in communication with 
Haaser in at least Fig.7 and Column 6, lines 48-65 teaches dispensing valves 135, 136 as solenoid-operated valves with an electrically controlled solenoid operator 138 mounted in line with the valve body 140 that opens each dispensing valve as required.  
initiating a pumping system that automatically pumps blending materials into a mixing bowl via pumping channels, wherein the pumping system is automatically controlled by the control system, wherein the control system automatically dispenses the multiple blending materials using the pumping system and the dispensing is performed gravimetrically using the scale and feedback provided by the scale (The abstract teaches an automated dispensing system. Figures 1, 9, and 10 teach an automated dispensing system that pumps materials into a mixing bowl via pumping channels. The second paragraph of the summary of the invention explicitly teaches using a scale and gravimetric dispensing.); 
and monitoring a weight on the scale as blending materials are added to a mixing bowl on the scale, wherein a desired batch size of the blended mixture is prepared and added to the mixing bowl on the scale (Figure 1 and the second paragraph of the summary of the invention teach using a control system with a scale for accurate and reliable gravimetric dispensing into a mixing container on a scale. The last three paragraphs of The Dispensing Control Assembly section and the second paragraph of the background of the invention teach dispensing a desired amount.).

AAPA teaches accessing management software stored in the computer-readable memory and executed by the control system, the management software in communication with the control system to exchange information on customers and formulas for blended mixtures associated with the customers (Paragraph [0005] teaches electronically sharing the customer information with other locations.); 
receiving input from a user input device, wherein the user input device enables one or more of input of a customer name, selection of a customer name, input of other customer identifying characteristic, or selection of other customer identifying characteristics into the control system (Paragraph [0005] teaches keeping electronic files associated with the customers.);
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of AAPA. In paragraph [0005], AAPA teaches the motivation as, “Files could also be backed up so valuable customer history data was more secure and easily shared with other locations.” 
Swann teaches sending instructions to the user via an associated display in response to the user selection, wherein the instructions include prompting the user (The 
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Swann. In the abstract, Swann teaches the motivation as, “Repeated operation for each constituent thus ensures accurate, reproducible and error free mixing to the required formulation.”

Regarding claim 12, Mink, Swann, Haaser, and AAPA teach the method of claim 11. 
Mink further teaches a method further comprising metering pumps that measure ejection of the blending material from nozzles into the blended mixture (Column 10: lines 33-58 teach a metering pump for measuring the amount getting pumped out.).

Regarding claim 13, Mink, Swann, Haaser, and AAPA teach the method of claim 11. 
Mink further teaches a method, wherein the user input device is one or more of a keyboard, touchpad, or display panel (Column 7: lines 50-67 teach using a touchscreen.).

Regarding claim 14, Mink, Swann, Haaser, and AAPA teach the method of claim 11. 


Regarding claim 17, Mink, Swann, Haaser, and AAPA teach the method of claim 11.
Mink fails to clearly teach storing adjustments to the formula.  
AAPA further teaches a method wherein the control system stores adjustments to the formula of the blended mixture in the memory (Paragraph [0005] teaches storing specially created blends on a software database, which is the equivalent of a memory.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of AAPA. In paragraph [0005], AAPA teaches the motivation as, “…data was more secure and easily shared with other locations.”

Regarding claim 20, Mink, Swann, Haaser, and AAPA teach the method of claim 11. 
Mink further teaches a method, wherein the blended mixture is selected from one or more of dyes, colorants, activators, base ingredients, additives, personal care product mixtures, beauty products, and foods (The abstract teaches the use of colorant and hair dye.).

Regarding claim 25, Mink, Haaser, and Swann teach the system of claim 24.
Mink fails to clearly teach using customer related data. 
AAPA further teaches a system, wherein the user input device enables one or more of input of a customer name, selection of a customer name, input of other customer identifying characteristic, or selection of other customer identifying characteristics into the control system, wherein the control system has a memory storing one or more of customer information and history of the customer's mixture (Paragraph [0005] teaches keeping electronic files associated with the customers.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of AAPA. In paragraph [0005], AAPA teaches the motivation as, “Since the formulation and customer information were stored electronically, locating the required information was quick and easy.”

Regarding claim 27, Mink teaches a blending method for preparing a blended mixture, the method comprising: 
providing a plurality of receptacles that organize and store blending dye containers, wherein each receptacle has an indicator associated with the control system, the blending dye containers containing blending materials (Figure 1 teaches a plurality of receptacles to organize and store blending dye containers. The abstract teaches an automatic colorant and hair dye system. Since the system is automatic, there needs to be an indicator for each receptacle associated with the control system.); 

accessing a control system having at least a processor, a computer-readable memory, and a display, wherein the memory contains software configured to receive a formula defining instructions for preparing a blended mixture using one or more blending materials and amounts for the blended mixture (Column 7: lines 50-67 teach the input device for entering data can be a touchscreen. Column 24: line 65 - Column 25: line 17 teach the input of formulas and being able to select a color using a display/input device.),
Although Mink teaches entering a desired batch size, Mink fails to clearly teach the input information is associated with a specific customer, prompting the user, and a scale electrically connected to a control system (Col. 24: line 65 - Col. 25: line 67 teach the user entering the desired batch size.).  
Haaser teaches initiating a pumping system that automatically pumps blending materials into a mixing bowl, wherein the pumping system is automatically controlled by the control system, wherein the control system automatically dispenses the multiple blending materials using the pumping system and the dispensing is performed gravimetrically using the scale and feedback provided by the scale (The abstract teaches an automated dispensing system. Figures 1, 9, and 10 teach an automated dispensing system that pumps materials into a mixing bowl via pumping channels. The 
and monitoring a weight on the scale as blending materials are added to a mixing bowl on the scale, wherein a desired batch size of the blended mixture is prepared and added to the mixing bowl on the scale (Figure 1 and the second paragraph of the summary of the invention teach using a control system with a scale for accurate and reliable gravimetric dispensing into a mixing container on a scale. The last three paragraphs of The Dispensing Control Assembly section and the second paragraph of the background of the invention teach dispensing a desired amount.).
wherein the control system calculates and provides feedback on how much of each ingredient in the blending materials has actually been added to the batch when the desired base size is prepared; Mink in at least Column 7, lines 50-67, Column 10, lines 33-58 and Column 11, lines17-37 disclose dispensing the precise metered amount of colorant. Swann in at least the ABSTRACT and Column 1, lines 59-67 and Column 2, lines 1-8 discloses the “actual amount of colorant is monitored by the weighting element”.  
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Haaser. In the second paragraph of the summary of the invention, Haaser teaches the motivation as, “…so that accurate and reliable gravimetric (i.e., by weight) dispensing of the selected PC is made into the mixing container.”

accessing management software stored in the computer-readable memory and executed by the control system, the management software in communication with the control system to exchange information on customers and formulas for blended mixtures associated with the customers (Paragraphs [0004] and [0005] teach keeping these records and being able to share them with others.); 
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of AAPA. In paragraph [0005], AAPA teaches the motivation as, “…data was more secure and easily shared with other locations.”
Swann further teaches sending instructions to the user via an associated display in response to the user selection, wherein the instructions include prompting the user for a desired batch size of the blended mixture (Claims 1, 2, and 5 teach the user enters a total weight they want for the entire mixture, and the scale also displays the weight of the individual components added.); 
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Swann. In claim 1, Swann teaches the motivation to display the weights as, “…display means indicates that no further amount of constituent basic inks need be added.”

	Claims 5-6 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mink, in view of AAPA, in further view of Swann, in further view of Haaser, in further view of Mault (Pub. No.: US 2002/0124017 A1).

Regarding claim 5, Mink, Swann, Haaser, and AAPA teach the system of claim 1.
Although Mink teaches a control system and blended mixtures, Mink fails to clearly teach determining an end weight, after use (Column 24: line 65 - column 25: line 17 teach the use of a processor, software, and a display to automatically combine and mix the needed colors to get the desired results.).
Mault further teaches a system, wherein the control system determines an end weight after the user use (Paragraph [0034] teaches finding an end weight after a user eats some of the food.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Mault. In paragraph [0034], Mault teaches the motivation as, “…to determine the actual final weight of the food consumed.”

Regarding claim 6, Mink, Swann, Mault, Haaser, and AAPA teach the system of claim 5. 
Although Mink teaches a control system and blended mixtures, Mink fails to clearly teach determining an end weight, after use (Column 24: line 65 - column 25: line 
Mault further teaches a system, wherein the control system recalculates a needed amount of the blended mixture by subtracting the end weight of the blended mixture from a prepared amount of the blended mixture (Paragraph [0034] teaches taking an initial weight of the food mixture, and taking another measurement after the person has consumed some of the mixture/food. This is used to calculate the amount consumed.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Mault. In paragraph [0034], Mault teaches the motivation as, “…to determine the actual final weight of the food consumed.”

Regarding claim 15, Mink, Swann, Haaser, and AAPA teach the method of claim 11.
Although Mink teaches a control system and blended mixtures, Mink fails to clearly teach determining an end weight, after use (Column 24: line 65 - column 25: line 17 teach the use of a processor, software, and a display to automatically combine and mix the needed colors to get the desired results.).
Mault further teaches a method, wherein the control system determines an end weight after use (Paragraph [0034] teaches finding an end weight after a user eats some of the food.).


Regarding claim 16, Mink, Swann, Mault, Haaser, and AAPA teach the method of claim 15. 
Although Mink teaches a control system and blended mixtures, Mink fails to clearly teach determining an end weight, after use (Column 24: line 65 - column 25: line 17 teach the use of a processor, software, and a display to automatically combine and mix the needed colors to get the desired results.).
Mault teaches a method, wherein the control system recalculates a needed amount of the blended mixture by subtracting the end weight of the blended mixture from a prepared amount of the blended mixture (Paragraph [0034] teaches taking an initial weight of the food mixture, and taking another measurement after the person has consumed some of the mixture/food. This is used to calculate the amount consumed.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Mault. In paragraph [0034], Mault teaches the motivation as, “…to determine the actual final weight of the food consumed.”


	Claims 8-9, 18-19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mink, in view of AAPA, in further view of Swann, in further view of Haaser, in further view of Yauk et al. (Patent Number: 5,153,825) hereinafter known as Yauk.
Regarding claim 8, Mink, Swann, Haaser, and AAPA teach the system of claim 1.
Mink fails to clearly teach tracking inventory.
Yauk further teaches a system, wherein the control system tracks inventory levels of the one or more blending materials by reducing a current inventory level of each of the blending materials by an amount used of each of the blending materials (Column 2: lines 34-37 teach tracking inventory usage.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Yauk. In column 2: lines 34-37, Yauk teaches the motivation as being able to, “…provide reports thereof.”

Regarding claim 9, Mink, Swann, Haaser, and AAPA teach the system of claim 1.
Mink fails to clearly teach tracking inventory.
Yauk further teaches a system, wherein the control system tracks inventory levels of the quantities of the blending materials for re-ordering purposes (Bullet point 5 of the detailed description of the preferred embodiment teaches being able to update 
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Yauk. Bullet point 5 of the detailed description of the preferred embodiment teaches the motivation as being able to, “…establish reorder levels based on number of units.”

Regarding claim 18, Mink, Swann, Haaser, and AAPA teach the method of claim 11. 
Mink fails to clearly teach tracking inventory.
Yauk further teaches a method, wherein the control system tracks inventory levels of the one or more blending materials by reducing a current inventory level of each of the blending materials by an amount used of each of the blending materials (Column 2: lines 34-37 teach tracking inventory usage.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Yauk. In column 2: lines 34-37, Yauk teaches the motivation as being able to, “…provide reports thereof.”

Regarding claim 19, Mink, Swann, Haaser, and AAPA teach the method of claim 11.
 Mink fails to clearly teach tracking inventory.

It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Yauk. Bullet point 5 of the detailed description of the preferred embodiment teaches the motivation as being able to, “…establish reorder levels based on number of units.”

Regarding claim 21, Mink, Swann, Haaser, and AAPA teach the method of claim 11.
Mink fails to clearly teach tracking inventory. 
Yauk further teaches a method further comprising: adjusting inventory levels of the one or more blending materials by increasing the current inventory levels by an amount received during a new shipment (Bullet point 5 of the detailed description of the preferred embodiment teaches being able to update the inventory levels and establish reorder levels. The first paragraph of the mixing color inventory management section also teaches updating the quantity on hand.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Yauk. Bullet point 5 of the detailed description of the preferred embodiment teaches the motivation as being able to update, “…inventory levels...”

Regarding claim 22, Mink, Swann, Haaser, and AAPA teach the method of claim 11.
Mink fails to clearly teach tracking inventory. 
Yauk further teaches a method further comprising: comparing inventory levels of the one or more blending materials received during a new shipment against a purchase order (The first paragraph of the mixing color inventory management section teaches using a last order quantity and the physical count quantity. The fourth paragraph of the program structure section teaches making sure the quantity entered matches the purchase/repair order. The first paragraph of the mixing color inventory management section also teaches updating the quantity on hand.).

Regarding claim 23, Mink, Swann, Haaser, and AAPA teach the method of claim 11.
Mink fails to clearly teach tracking inventory. 
Yauk further teaches a method further comprising: adjusting inventory levels by decreasing the current inventory level by an amount lost or spoiled (The mixing color inventory status list section includes tracking and reporting shortage amounts, which is the equivalent of an amount lost or spoiled. The first paragraph of the mixing color inventory management section also teaches updating the quantity on hand. Bullet 4 of the detailed description of the preferred embodiment section teaches decreasing the inventory based on sale or use of the mixing materials.).  


	Claims 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mink, in view of Swann, in view of Haaser and further in view of Phan et al.,  US Patent Application Publication 2004/0122553 A1 (“Phan”).

Regarding claim 24, Mink teaches a blending system for preparing a blended mixture, the system comprising: 
a control system having at least a processor, and a computer-readable memory, wherein the memory contains software configured to receive a formula defining instructions for preparing a blended mixture using one or more blending materials and amounts for producing a batch size of the blended mixture (Column 24: line 65 - column 25: line 17 teach the use of a processor, software, and a display to automatically combine and mix the needed colors to get the desired results. A computer-readable memory would be required to store the software modules. Column 28: lines 55 through 67 teach using a scale.); 
a plurality of receptacles to organize and store blending dye containers, wherein each receptacle has an indicator associated with the control system, the blending dye containers containing blending materials (Figure 1 teaches a plurality of receptacles to organize and store blending dye containers. The abstract teaches an automatic colorant 
and a user input device that receives input regarding the preparation of the blended mixture (Column 24: line 65 - Column 25: line 17 teach the input of formulas and being able to select a color.); 
Although Mink teaches entering a desired batch size, Mink fails to clearly teach the input information is associated with a specific customer, prompting the user, and a scale electrically connected to a control system (Col. 24: line 65 - Col. 25: line 67 teach the user entering the desired batch size.).
Haaser teaches a pumping system that automatically pumps blending materials into a mixing bowl, wherein the pumping system is automatically controlled by the control system, wherein the control system automatically dispenses the multiple blending materials using the pumping system and the dispensing is performed gravimetrically using the scale and feedback provided by the scale (Figure 1 teaches a scale electrically connected to a control system. The second paragraph of the summary of the invention teaches the scale, pedestal, and power cylinder are operatively connected and controlled by a controller for accurate and reliable gravimetric dispensing.); 
a scale electrically connected to the control system that provides feedback to the control system on how much of a given blending material was added to the mixture batch (Figure 1 teaches a scale electrically connected to a control system. The second paragraph of the summary of the invention teaches the scale, pedestal, and power 
wherein the control system monitors a weight on the scale as blending materials are added to a mixing bowl on the scale, wherein a desired batch size of the blended mixture is prepared and added to the mixing bowl on the scale (Figure 1 and the second paragraph of the summary of the invention teach using a control system with a scale for accurate and reliable gravimetric dispensing into a mixing container on a scale. The last three paragraphs of The Dispensing Control Assembly section and the second paragraph of the background of the invention teach dispensing a desired amount.).
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Haaser. In the second paragraph of the summary of the invention, Haaser teaches the motivation as, “…so that accurate and reliable gravimetric (i.e., by weight) dispensing of the selected PC is made into the mixing container.”
Swann further teaches a system wherein the control system sends instructions to the user via an associated display in response to the user selection, wherein the instructions include prompting the user (The abstract teaches prompting the operator to add a certain quantity of a specific color. Figure 3 also displays the quantity needed.); 
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to modify the teachings of Mink to incorporate the teachings of Swann. In the abstract, Swann teaches the motivation as, “Repeated operation for each constituent thus ensures accurate, reproducible and error free mixing to the required formulation.” 

Wherein the control system calculates a material cost for each batch using the calculation of each ingredient in the blending materials has actually been added to the batch when the desired base size is prepared.  Mink, Swann and Haaser do not disclose this limitation however, Phan in at least paragraph 55 discloses calculating the material cost (price) in order to charge the customer.   It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the teaching of Mink, Swann and Haaser with the teaching of Phan regarding “calculating the cost (price) of a blended colorant” with the motivation to accurately charge the customer for the blended colorant.

Regarding claim 26, Mink, Swann, Haaser and Phan teach the system of claim 24. 
Mink further teaches a system wherein, via the user input device, the user selects one or more of a previously stored finished mixture from the customer history, a previously stored dye color from the customer history, a finished mixture from an available list of known mixtures, or a new formula (Column 24: line 65 through column 25: line 17 teach a display device used to input formulations and other data.).

Response to Arguments
Applicant argues: “Claim 11 recites similar subject matter. Respectfully, Applicant submits that Mink, AAPA, Swann, and Haaser (as well as the other cited references), either alone or in combination, fail to teach or suggest the claim elements of:
Claims 1, 11 and 24:
Representative Claim 1 has been amended to recite, in relevant part:
• a pumping system that automatically pumps blending materials into a mixing bowl via pumping channels, wherein the pumping system is automatically controlled by the control system, wherein the control system automatically dispenses the multiple blending materials using the pumping system and the dispensing is performed gravimetrically using the scale and feedback provided by the scale;
•    a scale electrically connected to the control system that provides feedback to the control system on how much of a given blending material was added to the mixture batch;
electric locking mechanism in communication with the control system, wherein during the creation of the blended mixture, the control system sends one or more signals to the electronic locking mechanism to unlock and open one or more receptacles relative to the blending dye containers being held therein to create the blended mixture, and the control system sends one or more signals to the electronic locking mechanism to close and lock the one or more receptacles relative to the blending dye containers being held therein;
•    wherein the control system sends instructions to the user via an associated display in response to the user selection, wherein the instructions include prompting the user for a desired batch size of the blended mixture;
•    wherein the control system monitors a weight on the scale as blending materials are added to a mixing bowl on the scale, wherein a desired batch size of the blended mixture is prepared and added to the mixing bowl on the scale.
Respectfully, the Examiner disagrees for at least the following:  Haaser in at least Fig.7 and Column 6, lines 48-65 teaches dispensing valves 135, 136 as solenoid-operated valves with an electrically controlled solenoid operator 138 mounted in line with the valve body 140 that opens each dispensing valve as required.  Therefore, amended claims 1, 1, 24 and their dependent claims are properly rejected.
Applicant argues regarding amended Claim 24 that “Applicant has amended claims 24 and 27 to further recite “wherein the control system calculates and provides feedback on how much of each ingredient in the blending materials has actually been added to the batch when the desired base size is prepared.” The cited references do not 


Conclusion
The following not used is of interest:
Pitsch, US Patent Application Publication 2004/0103035 A1 determines the cost of a blended colorant and if sufficient funds have been received to cover the cost of the blended colorant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.